            Case 1:18-cv-07831-PAC Document 38 Filed 02/12/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IRENE POLITIS,
                     Plaintiff,                   Civil Action No. 1:18-cv-07831-PAC
          v.

 THE TRUSTEES OF COLUMBIA                         Oral Argument Requested
 UNIVERSITY IN THE CITY OF NEW
 YORK AND THOMAS HARFORD,

                     Defendants.




                 DEFENDANT THOMAS HARFORD’S NOTICE OF MOTIONS
                  TO DISMISS COUNTS I, X, AND XI UNDER RULE 12(B)(6),
                          TO STRIKE UNDER RULE 12(F), AND
                      FOR AN ENLARGMENT OF TIME TO ANSWER

         PLEASE TAKE NOTICE that, upon: (1) Plaintiff’s Amended Complaint (“FAC”) (ECF

23) and (2) Defendant Thomas Harford’s Memorandum of Law in Support of His Motion to

Dismiss Counts I, X, and XI Under Rule 12(b)(6), to Strike Under Rule 12(f), and For an

Enlargement of Time to Answer, and all pleadings and papers on file in this matter, and upon such

other and further oral or documentary evidence as may be presented to the Court at or prior to a

hearing on this Motion, Defendant Thomas Harford will move this Court, before the Honorable

Paul A. Crotty, United States District Judge, in the United States Courthouse located at 500 Pearl

Street, Courtroom 14-C, New York, NY 10007, on a date to be set by the Court, for an Order

pursuant to Rules 12(b)(6) and 12(f) of the Federal Rules of Civil Procedure: (i) dismissing Counts

I, X, and XI in the FAC for failure to state a claim on which relief may be granted; (ii) striking

Plaintiff’s damages demand for $60 million; and (iii) for an enlargement of time to answer the

remaining claims in the FAC, and for such other and further relief as the Court may deem just and




4146-4937-0394
            Case 1:18-cv-07831-PAC Document 38 Filed 02/12/19 Page 2 of 2



proper. This Motion is made following Mr. Harford’s letter motion (ECF 30), and the Court’s

Minute Order of January 31, 2019.



 Dated:          New York, New York
                 February 12, 2019
                                       Respectfully submitted,


                                       By:     /s/ Amy Walsh
                                             Amy Walsh
                                             Mark Thompson
                                             Angela Colt
                                             ORRICK, HERRINGTON & SUTCLIFFE LLP
                                             51 West 52nd Street
                                             New York, NY 10019-6142
                                             Tel:     (212) 506 5000
                                             awalsh@orrick.com
                                             mthompson@orrick.com
                                             acolt@orrick.com

                                             Attorneys for Defendant Thomas Harford




                                             -2-
4146-4937-0394
